        Case 3:20-cv-02731-VC Document 737 Filed 10/08/20 Page 1 of 3




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   JENNIFER T. FRIEDMAN (SBN 314270)
FOUNDATION OF NORTHERN                           jennifer.friedman@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (CA SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,
LUCIANO GONZALO MENDOZA
JERONIMO, CORAIMA YARITZA                        NOTICE OF REQUEST FOR
SANCHEZ NUÑEZ, JAVIER ALFARO,                    RELEASE
DUNG TUAN DANG,

                       Petitioners-Plaintiffs,   JUDGE VINCE CHHABRIA

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                               NOTICE OF REQUEST FOR RELEASE
        Case 3:20-cv-02731-VC Document 737 Filed 10/08/20 Page 2 of 3




BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
TIFANEI RESSL-MOYER (SBN 319721)                COOLEY LLP
tresslmoyer@lccrsf.org                          101 California Street, 5th Floor
HAYDEN RODARTE (SBN 329432)                     San Francisco, CA 94111
hrodarte@lccrsf.org                             Telephone: (415) 693-2000
LAWYERS’ COMMITTEE FOR                          Facsimile: (415) 693-2222
CIVIL RIGHTS OF
SAN FRANCISCO BAY AREA                          TIMOTHY W. COOK* (Mass. BBO# 688688)
131 Steuart St #400                             tcook@cooley.com
San Francisco, CA 94105                         FRANCISCO M. UNGER* (Mass. BBO#
Telephone: (415) 814-7631                       698807)
                                                funger@cooley.com
JUDAH LAKIN (SBN 307740)                        COOLEY LLP
judah@lakinwille.com                            500 Boylston Street
AMALIA WILLE (SBN 293342)                       Boston, MA 02116
amalia@lakinwille.com                           Telephone: (617) 937-2300
LAKIN & WILLE LLP                               Facsimile: (617) 937-2400
1939 Harrison Street, Suite 420
Oakland, CA 94612
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                              NOTICE OF REQUEST FOR RELEASE
         Case 3:20-cv-02731-VC Document 737 Filed 10/08/20 Page 3 of 3




       On information and belief, I, Hayden Rodarte, submit a renewed application for release on

behalf of the following individual: Lawrence Kuria Mwaura.


 Dated: October 8, 2020                               Respectfully submitted,

                                                       /s/ Hayden Rodarte__ _________
                                                       Hayden Rodarte (SBN 329432)
                                                       hrodarte@lccrsf.org


                                   CERTIFICATE OF SERVICE

I, Hayden Rodarte, hereby certify that true and correct copies of the foregoing documents were

served on counsel of record via ECF on this 8th day of October, 2020.


                                                        /s/ Hayden Rodarte __________
                                                        Hayden Rodarte




                                                 1
                                NOTICE OF REQUEST FOR RELEASE
